UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                               )
OCEANA, INC.,                                  )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )
                                               )
PENNY PRITZKER,                                )
                                             1
United States Secretary of Commerce, et al.,   )            Civil Action No. 08-1881 (PLF)
                                               )
               Defendants,                     )
                                               )
       and                                     )
                                               )
FISHERIES SURVIVAL FUND                        )
                                               )
               Defendant-Intervenor.           )
                                               )
_________________________________________ )


                                            ORDER

              For the reasons set forth in the Opinion issued this same day [Dkt. No. 109], it is

hereby

              ORDERED that plaintiff Oceana’s motion for summary judgment [Dkt. No. 87] is

GRANTED in part and DENIED in part; it is

              FURTHER ORDERED that the federal defendants’ motion for summary

judgment [Dkt. No. 88] is GRANTED in part and DENIED in part; it is

              FURTHER ORDERED that defendant-intervenor Fishery Survival Fund’s motion

for summary judgment [Dkt. No. 91] is GRANTED in part and DENIED in part; it is

         1
                Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court
substitutes as defendant the current Secretary of Commerce, Penny Pritzker, for former Acting
Secretary Rebecca M. Blank.
               FURTHER ORDERED that this matter is REMANDED WITHOUT VACATUR

to the National Marine Fisheries Service for the limited purpose outlined in the accompanying

Opinion; and it is

               FURTHER ORDERED that the parties shall meet and confer with regard to

setting a schedule according to which the National Marine Fisheries Service will address the

deficiencies identified in the accompanying Opinion. On or before January 16, 2015, the parties

shall inform the Court in writing whether they have reached an agreement on a schedule. If they

are not in agreement, they shall inform the Court of their respective positions regarding such a

schedule.

               SO ORDERED.




                                                             /s/_________________________
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge
DATE: December 17, 2014




                                                 2